Citation Nr: 1636823	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  16-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922 (a).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.  His awards and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision by the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was notified of a new grant of service connection and his eligibility to apply for SDVI (RH) in May 2015; he filed a claim that same month.

2.  The Veteran's non-service connected disabilities preclude a finding of good health, as defined by applicable VA criteria.


CONCLUSION OF LAW

The criteria for eligibility for SDVI (RH) under 38 U.S.C.A. § 1922  are not met.  38 U.S.C.A. § 1922, 5107 (West 2014); 38 C.F.R. §§ 3.102, 8.0 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, that duty is not applicable to this matter because the provisions of 38 U.S.C.A. § 1922 dictate the outcome.  Where the law is dispositive and there is no reasonable possibility that any assistance would aid in substantiating a claim, the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Eligibility for SDVI (RH)

"Any person who is released from active military, naval, or air service, under other than dishonorable conditions on or after April 25, 1951, and is found by the Secretary to be suffering from a disability or disabilities for which compensation would be payable if 10 per centum or more in degree and except for which such person would be insurable according to the standards of good health established by the Secretary, shall, upon application in writing made within two years from the date service-connection of such disability is determined by the Secretary and payment of premiums as provided in this subchapter, be granted insurance by the United States against the death of such person occurring while such insurance is in force."  38 U.S.C.A. § 1922.  A new eligibility period arises each time service connection is granted for a new disability.

The Veteran seeks entitlement to SDVI (RH) based on his service-connected disability status.  He is in receipt of service connection for hearing loss, tinnitus, a back condition, and shell fragment wounds to the bilateral legs with retained foreign object in the right thigh.  In May 2015, the RO notified the Veteran of a rating decision effectuating a Board decision to grant service connection for three of those disabilities, each rated 10 (or more) percent disabling.  He filed a claim for SDVI (RH) that same month.

In order to be eligible for SDVI, the Veteran not only must file a timely application and experience a service-connected disability at least 10 percent disabling, but must be in "good health," except for service-connected disabilities.  38 U.S.C.A. § 1922.  The term "good health" means that a veteran is, from clinical or other evidence, free from any condition that would tend to weaken normal physical or mental functions, or shorten life.  38 C.F.R. § 8.0(a) (2015).  The Secretary has established standards to determine whether a person is in good health; these standards are contained in the Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1).  See 38 C.F.R. § 8.0(b).

As explained in the M29-1, numeric ratings are used to classify applicants according to their state of health and determine each individual's mortality ratio.  Applications for SDVI (RH) are accepted when non-service disabilities do not exceed a 300 percent mortality ratio.  M29-1, Part V, Chapter 1.  The Veteran contends that he is in good health except for his service-connected disabilities.  In support, he provided a letter from his private physician stating that his prior colon cancer was treated successfully and that he only experiences minimal effects from pulmonary fibrosis.  Private medical records verify that the Veteran's colon cancer was treated in June 2008 and has not recurred.

However, according to the standards established in the M29-1, ratings in excess of 300 percent mortality apply to individuals who are less than nine (9) years from treatment for colon cancer, with no recurrence.  Specifically: seven (7) years from treatment, 600 debits are assigned under the applicable rating chart; and eight (8) years from treatment, 400 debits are assigned.  M29-1, Part V, Chapter 2.  The Veteran is now 8 years from treatment and was 7 years from treatment when he applied for SDVI.

Regardless of the effects of any additional non-service-connected disabilities, the Veteran's history of colon cancer currently precludes a finding of good health according to the standards established by the Secretary.  38 U.S.C.A. § 1922; 38 C.F.R. § 8.0.  As the criteria for eligibility are not met, the claim is denied.  


ORDER

Eligibility for Service-Disabled Veterans Insurance (RH) is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


